ORDER
PER CURIAM.
Defendant, Jesse Galvin, appeals from the judgment entered after a jury found *325him guilty of first degree robbery and armed criminal action. On appeal, defendant argues that the trial court erred by overruling his motion to suppress testimony regarding identifications by two witnesses and by admitting into evidence a photograph of the lineup viewed by the two witnesses.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).